                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JAMAL WHITE,                                  )
                                               )
           Plaintiff(s),                       )
                                               )
           vs.                                 )       Case No. 4:18-cv-00518 SRC
                                               )
 CITY OF ST. LOUIS, et al.,                    )
                                               )
           Defendant(s).                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff Jamal White’s Motion to Consolidate

[67] and Motion to Consolidate [104]. The Court grants the motions.

       White seeks to consolidate the following cases: Scruggs v. City of St. Louis, et al., No.

4:19-cv-00948 RWS, Mahdi, et al. v. Bush, et al., No. 4:19-cv-00183 HEA, and Ball-Bey v.

Chandler, et al., No. 4:18-cv-01364 SPM.

       Federal Rule of Civil Procedure 42(a) governs consolidation of cases and provides as

follows:

       If actions before the court involve a common question of law or fact, the court may:
       (1) join for hearing or trial any or all maters at issue in the actions; (2) consolidate
       the actions; or (3) issue any other orders to avoid unnecessary cost or delay.

The Court has broad discretion to order consolidation. Enterprise Bank v. Saettele, 21 F.3d 233,

235 (8th Cir. 1994). The threshold issue is whether the proceedings involve a common party and

common issues of fact or law.

       The plaintiffs in the above-listed cases each bring claims under 42 U.S.C. § 1983

involving alleged policies and a custom employed by the City of St. Louis and the St. Louis

Metropolitan Police Department (“SLMPD”). The plaintiffs call the polices the “Rec & Normal”


                                                   1
policies, and the custom “you run, you pay” (“YRYP”). According to plaintiffs, prosecutors in

the City charged cases of resisting arrest in municipal court and agreed to dismiss the charges or

lower the charges only if the defendant would sign a release of all civil liability against the City

and SLMPD for any deprivations of civil rights that may have occurred during the defendant’s

arrest. According to the plaintiffs, the policies and custom allowed civil rights abuses to

continue unabated and remain hidden from the public. Defendants in each of the cases at issue

have filed motions to dismiss, asserting plaintiffs failed to plead an unconstitutional policy or

custom and failed to plead a causal connection between an unconstitutional policy or custom and

the alleged deprivation of a civil right. Because these cases involve common issues of fact and

law regarding the “Rec & Normal” policy and the YRYP custom alleged in each complaint, the

Court consolidates these cases for purposes of the motions to dismiss.

       Accordingly,

       IT IS HEREBY ORDERED that the Court GRANTS Plaintiff Jamal White’s Motion to

Consolidate [67] and Motion to Consolidate [104].

       IT IS FURTHER ORDERED that this case is consolidated with Scruggs v. City of St.

Louis, et al., No. 4:19-cv-00948 RWS, Mahdi, et al. v. Bush, et al., No. 4:19-cv-00183 HEA, and

Ball-Bey v. Chandler, et al., No. 4:18-cv-01364 SPM.

       So Ordered this 14th day of November, 2019.



                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                                  2
